Citation Nr: 0109402	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for traumatic bursitis 
of the right (major) shoulder, currently rated as 10 percent 
disabling. 


2.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1975 to May 1985 
and from March 1986 to April 1993.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied entitlement to an increased 
evaluation for traumatic bursitis of the right (major) 
shoulder, currently rated as 10 percent disabling and for 
degenerative arthritis of the thoracic spine.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran has not requested a hearing.  

In February and June 2000 rating decisions, the RO determined 
that various service connection claims were not well 
grounded.  Because the law regarding well groundedness has 
changed recently, the Board refers this matter to the RO for 
appropriate action.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In a December 1999 notice of disagreement, the veteran stated 
that he could not work because of his service-connected 
disabilities.  As the issue of a total disability rating for 
compensation purposes based on individual unemployability has 
not yet been developed for appellate review it is referred to 
the RO for appropriate action.

The claim for an increased rating for degenerative arthritis 
of the thoracic spine will be addressed in the REMAND portion 
of the decision.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained.

2.  Traumatic bursitis of the right shoulder has manifested 
throughout the appeal period by limitation of motion of the 
right arm to 75 degrees in abduction with tenderness to 
palpation and impingement sign. 

3.  There is additional right shoulder functional limitation 
due to painful motion, tenderness to palpation, and flare-ups 
of pain on use. 


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for traumatic 
bursitis, right shoulder, are met during the entire appeal 
period.  38 U.S.C.A. § 1155, 5107 (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5019, 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A February 1994 VA general medical examination report notes 
the veteran played softball during active service and 
experienced shoulder pain for which he took Motrin.  There 
was no history of any specific right shoulder injury.  The 
examiner noted full range of motion with crepitance.  X-rays 
showed normal shoulders.  The diagnosis was traumatic 
bursitis with residual discomfort.  

The RO established service connection for right shoulder 
traumatic bursitis in a November 1994 rating decision and 
assigned a noncompensable rating under Diagnostic Code 5019-
5201.  

A May 1996 VA examination report notes full range of motion 
of the shoulders with few findings.  X-rays were essentially 
normal.  A September 1997 VA joints examination report notes 
right shoulder range of motion to 150 degrees of flexion, to 
130 degrees of abduction, and to 60 degrees of internal and 
external rotation.  

In an October 1997 RO rating decision, a 10 percent 
disability rating was assigned for the right shoulder under 
Diagnostic Code 5019.  

A December 1999 VA joints examination report notes that the 
claims file was not available for review.  The veteran 
reported that he was unable to do work above his head.  Right 
shoulder range of motion was to 60 degrees of extension, to 
120 degrees of flexion, to 75 degrees of abduction, and to 90 
degrees of internal and external rotation.  There was right 
shoulder pain on palpation.  X-rays were negative.  Sensation 
to light touch was intact in the upper extremity.  The 
examiner noted that with flare-up there could be a reduction 
in range of motion but that there was currently no evidence 
of weakness, fatigue, or incoordination.  

In the appealed December 1999 rating decision, the RO 
continued a 10 percent rating for the right shoulder on the 
basis of painful motion.  

In his December 1999 notice of disagreement, the veteran 
stated that he could no longer perform most activities 
because he could not elevate his arm.  He reported that he 
could not work because of pain and that he was enrolled in VA 
vocational rehabilitation.

VA outpatient treatment reports dated from 1998 to 2000 
reflect complaints of shoulder pain.  Among these are two VA 
outpatient treatment reports dated in December 1999 
subsequent to the December 1999 VA examination report.  One 
December 1999 treatment report notes decreased range of 
motion of the right shoulder due to pain.  The examiner noted 
impingement sign of the right shoulder.  The impression was 
right shoulder impingement with bursitis/tendonitis.  
Physical therapy and steroid injection was recommended.  The 
veteran refused physical therapy because he was too busy with 
school and he objected to the injection.  The examiner then 
recommended continuing with Motrin and avoiding elevating the 
right arm over the shoulder.  The second December 1999 report 
is not concerned with the shoulder.  

In January 2000, the veteran reported that he was right 
handed and that he experienced decreasing right shoulder 
strength and increased fatigue weakness.  He reported two 
outpatient treatments for the right shoulder since the 
December 1999 VA examination.  

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that VA's duty to assist the veteran has been fulfilled.  
38 U.S.C.A. § 5107 (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination.  The RO collected all 
identified medical records.  The veteran was provided notice 
of the applicable law and regulations.  There is no 
indication in the record that there is any additional 
relevant evidence that has not been associated with the 
claims file.  The Board finds the veteran is not prejudiced 
by appellate review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2000).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2000). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Traumatic bursitis of the right (major) shoulder is currently 
rated 10 percent disabling under Diagnostic Code 5019-5201.  
According to Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  Diagnostic Code 5003 contains further 
guidelines for rating degenerative arthritis if established 
by X-ray findings; however, because, X-rays have not shown 
any right shoulder degenerative arthritis, Diagnostic Code 
5003 is not for application and the disorder is simply rated 
under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5019 (2000). 

Motion of the shoulder joint is rated under Diagnostic Code 
5201.  A 40 percent rating is assigned where there is 
limitation of motion of the major arm to 25 degrees from the 
side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is also 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2000).

Traumatic bursitis of the right shoulder has been manifested 
throughout the appeal period by limitation of motion of the 
right arm to 75 degrees in abduction with pain, tenderness to 
palpation, and impingement sign.  Although greater range of 
motion is shown in extension, Diagnostic Code 5201 appears to 
be based on range of motion in abduction.  This is because 
the cardinal arm positions of Diagnostic Code 5201 are arm at 
the side, arm at the midpoint between the side and shoulder 
level, and arm at the shoulder level.  According to 38 C.F.R. 
§ 4.71, Plate I, abducting the major arm to 90 degrees would 
place it at shoulder level.  Clearly then, less abduction 
would place the arm somewhere below shoulder level.  The 
question for resolution is whether 75 degrees of abduction 
would place the arm any nearer to shoulder level than to a 
point midway between the shoulder and the side position.  The 
rating schedule does not reflect what degree of abduction is 
necessary to achieve the midway position; however, 75 degrees 
of abduction would seem to be slightly higher than the midway 
point.  Thus, 75 degrees of abduction does not fully satisfy 
the criteria for a 30 percent disability rating under 
Diagnostic Code 5201.  

Considering the tenets of DeLuca, supra, the Board must also 
inquire whether there is any additional functional 
limitation.  There is medical evidence of tenderness to 
palpation and possible flare-ups of pain on use.  Applying 
38 C.F.R. §§ 4.40, 4.45, and noting that pain on use is 
equivalent to a seriously disabled joint, the Board will 
resolve any remaining doubt on this point in favor of the 
veteran and find that overall, the level of impairment more 
nearly approximates limitation of motion of the arm to midway 
between the side and the shoulder.  Thus, under Diagnostic 
Code 5201, the criteria for a 30 percent rating for the right 
(major) shoulder are more nearly approximated.  The claim for 
an increased rating to the 30 percent level must therefore be 
granted.  

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the right shoulder has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 30 percent evaluation for traumatic bursitis, right 
shoulder, is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


REMAND

Whether a medical examination is adequate for rating depends 
on the circumstances of the case.  See Snuffer v. Gober, 
10 Vet App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 
381 (1994).  In Caffrey, the U.S. Court of Appeal for 
Veterans Claims) (hereinafter referred to as the Court) held 
that where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a fresh medical examination was required.  In 
Procelle v. Derwinski, 2 Vet. App.629, 632 (1992), the Court 
stated that where the record is inadequate for evaluating the 
current state of the veteran's service-connected disability, 
the duty to assist requires conducting a thorough and 
contemporaneous medical examination, taking into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability is a fully informed one.  See also 
Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The most recent examination report for the thoracic spine is 
dated in December 1999, which normally would be sufficient 
for rating the disability.  In this case, however, the most 
recent X-ray of record appears to be a May 1996 X-ray, now 
nearly 5 years old.  Moreover, the December 1999 VA examiner 
noted that the claims file was not available for review, did 
not report range of motion of the thoracic spine in all 
planes, did not offer any diagnosis for the thoracic spine, 
and did not clearly state whether the DeLuca findings were 
applicable to the thoracic spine disability.  

Subsequent to the December 1999 VA examination, a December 
1999 VA outpatient treatment report notes worsening 
osteoarthritis.  The report does not indicate which joint or 
joints had exhibited worsening osteoarthritis.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining any necessary 
authorization from the veteran, the RO is 
to request and associate with the claims 
file copies of any relevant medical 
records for treatment he has received 
since January 2000.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
evaluation of the thoracic spine.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file and note that review in 
the report.  The examiner should examine 
the veteran and provide relevant findings 
that take the holding of DeLuca into 
account.  All examination findings along 
with complete rationale of opinions and 
conclusions should be set forth in a 
legible report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.    

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 

